- Filed by e3 Filing, Computershare 1-800-973-3274 - Full Company Name - Form Tye Exhibit 99.1 Date: April 17, 2014 100 University Avenue, 8th floor Toronto ON, M5J 2Y1 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: NORTH AMERICAN PALLADIUM LTD. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : May 12, 2014 Record Date for Voting (if applicable) : May 12, 2014 Beneficial Ownership Determination Date : May 12, 2014 Meeting Date : June 23, 2014 Meeting Location (if available) : Toronto, ON Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON 656912102 CA6569121024 Sincerely, Computershare Agent for NORTH AMERICAN PALLADIUM LTD.
